 Case 8:19-cv-01607-DOC-JEM Document 24 Filed 10/29/20 Page 1 of 1 Page ID #:1875



 1

 2

 3                                                                    JS-6
 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     RONALD ARTHUR ROGERS,                       )    Case No. SACV 19-1607-DOC (JEM)
12                                               )
                                Petitioner,      )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     BRANDON PRICE, Executive Director,          )
15                                               )
                                                 )
16                              Respondent.      )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21
     DATED: 2FWREHU
22                                                         DAVID O. CARTER
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
